12/21/2015

 

Offender lnformation Details

 

» Retum;to search-ust

T§X,As D.EEAMME,NF QE~ QR!M!NAL Jus'rlCE

\
TDCJ Offender Details

TDCJ Home

 

%¢ri?> loO/Ulv
New Of ender Search

S|D Number: 03509178

TDCJ Number: 01665094 »
Name: SOR|A,ROBERT -
Race: H '

'Gender: l\/l 4

DOB: 1967-12-08

Maximum Sentence Date: 2039-12-02

Current Faci|ity: `ROBERTSON

Projected Re|ease Date: 2039-11-13

Paro|e E|igibi|ity Date: '2024-11-12

Offender Visitation E|igib|e: Y_I§_S_

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

Schedu|ed Release Date: Offender is not scheduled for release at this time.

Schedu|ed Re|ease Type: V\lill be determined when release date is scheduled.

Schedu|ed Re|ease Location: Will be determined When release date is scheduled

 

Par<>'eRev\@\~'thrm'atl¢hf-i

 

Offense History:

 

 

 

 

 

Offense Offense Sentence Count Case Sentence {YY-l\lllVl-
Date Date y l\lo. DD)
- 91-
1991-07-21 BURG HAalT 1994-02-11 LLJBBOCK 413759 10-00-00
1992-04-27 POSS PROH|T WPN 1994-05-13 RANDALL 7992-B 5-00-00

 

 

 

 

 

 

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetai l .acti on?sid= 03509178 * 1/2